               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Antonio Lee Dodd, # 218567/1278       )     C/A No.: 1:19-2937-DCN-SVH
                                       )
                   Plaintiff,          )
                                       )
       v.                              )
                                       )
 Laverne C. McKinney, Sgt. S.          )         ORDER AND NOTICE
 Norris, and Lieutenant W.             )
 Kramer,                               )
                                       )
                   Defendants.         )
                                       )

      Antonio Lee Dodd (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint pursuant to 42 U.S.C. § 1983 against Laverne C. McKinney

(“Mail Room Clerk”), Sergeant S. Norris (“Sergeant”), and Lieutenant W.

Kramer (“Lieutenant”) (collectively “Defendants”) in their official and

individual capacities, alleging violations of his constitutional rights. Pursuant

to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff is currently incarcerated at the Greenville County Detention

Center (“Detention Center”). [ECF No. 1 at 2]. Defendants are employees of the

Detention Center. Id. at 2–3. Plaintiff claims that on August 23, 2019, an

officer distributed mail to him that had previously been opened. Id. at 6.
Plaintiff claims it was legal mail because it was directed to only be opened by

addressee and to be returned to sender if addressee was not found. Id. at 5. He

alleges he wrote to Mail Room Clerk, questioning why his legal mail was

opened. Id. He states Mail Room Clerk indicated the mail was not legal mail.

Id. Plaintiff maintains Sergeant and Lieutenant failed to address the matter

after he filed a grievance. Id. at 4.

      Plaintiff alleges Defendants’ actions violated his rights under the First

Amendment. Id. at 4. He requests the court bring charges against Defendants

and award him $2.3 million in compensation. Id. at 7.

II.   Discussion

      A.     Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

                                        2
      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on




                                       3
its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Failure to Allege Constitutional Violation Under § 1983

      Plaintiff alleges Defendants violated his rights under the First

Amendment by opening and failing to address the opening of his legal mail.

[ECF No. 1 at 4]. To state a plausible claim for relief under 42 U.S.C. § 1983, 1

an aggrieved party must sufficiently allege he was injured by “the deprivation

of any [of his] rights, privileges, or immunities secured by the [United States]

Constitution and laws” by a “person” acting “under color of state law.” See 42

U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1230 (3d ed. 2014).

      This court has previously found that the opening of an inmate’s incoming

personal mail outside his presence does not constitute a constitutional

violation. See Kershaw v. Padula, C/A No. 6:10-951-MBS-KFM, 2011 WL

1750222, at *5 (D.S.C. Apr. 6, 2011) (citing Sterling-Earl v. Gray, 2006 WL




1 Plaintiff’s complaint is properly before this court pursuant to 42 U.S.C. §
1983. Section 1983 is the procedural mechanism through which Congress
provided a private civil cause of action based on allegations of federal
constitutional violations by persons acting under color of state law. The
purpose of § 1983 is to deter state actors from using badge of their authority to
deprive individuals of their federally guaranteed rights and to provide relief to
victims if such deterrence fails.

                                       4
1318367, at *6–7 (W.D. Va. 2006), adopted by 2011 WL 1700009 (D.S.C. May

4, 2011). However, a different standard applies to legal, as opposed to personal,

mail. See Altizer v. Deeds, 191 F.3d 540, 548–49 (4th Cir. 1999). “Inspecting

an inmate’s legal mail may implicate the inmate’s Sixth Amendment right to

communicate freely with his attorney in a criminal case. “Id. at 549, n. 14

(citing Wolff v. McDonnell, 418 U.S. 539, 575 (1974)).

      Plaintiff appears to claim the mail was legal mail because “IT CLEARLY

STATE[D]” it was “MAIL FOR THE ADDRESSEE ONLY” and “TO SEND

BACK IF ADDRESSEE NOT FOUND.” [ECF No. 1 at 5]. He has not alleged

Defendant Mail Clerk opened correspondence from his attorney.

      In addition, Plaintiff has failed to allege he suffered any injury as a result

of Defendants’ actions. To establish his rights have been violated by

Defendants’ actions, Plaintiff must show the opening of his mail had some

adverse effect on his litigation efforts. See Griffin v. Commonwealth of

Virginia, 2002 WL 32591574 (W.D. Va. Dec. 17, 2002) (citing Strickland v.

Washington, 466 U.S. 668 (1984)).

      Accordingly, Plaintiff’s complaint is subject to summary dismissal for

failure to state a claim.




                                        5
            2.      Failure to Allege Personal Participation by Sergeant and
                    Lieutenant

      Plaintiff does not allege Sergeant or Lieutenant opened his legal mail or

directed it be opened. He merely states he followed the proper procedure for

filing a grievance regarding the opening of the mail and “THEY DENIED ME.”

[ECF No. 1 at 5].

      To assert a viable § 1983 claim against a public official, a causal

connection or affirmative link must exist between the public official and his/her

conduct. See Iqbal, 556 U.S. at 676 (providing a plaintiff in a § 1983 action

must plead that the defendant, through his own individual actions, violated

the Constitution); Rizzo v. Goode, 423 U.S. 362, 371-72 (1976) (a § 1983

plaintiff must show he suffered a specific injury as a result of specific conduct

of a defendant, and an affirmative link between the injury and that conduct);

Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an individual

to be liable under § 1983, it must be ‘affirmatively shown that the official

charged acted personally in the deprivation of the plaintiff’s rights. The

doctrine of respondeat superior has no application under this section.’”)

(quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)); Vinnedge, 550

F.2d at 928 (for an individual to be liable under § 1983, it must be affirmatively

shown the official charged acted personally in the deprivation of the plaintiff’s

rights).


                                       6
      Plaintiff has failed to allege Sergeant and Lieutenant personally

participated in the deprivation of his rights. Accordingly, Plaintiff’s complaint

is subject to summary dismissal as to Sergeant and Lieutenant.

            3.       Request for Relief

      Plaintiff    requests   “CHARG[E]S       [BE]   BROUGHT     AGAINST      []

DEFENDANTS.” As an initial matter, Plaintiff has neglected to allege

Defendants violated any provisions of criminal law. Furthermore, “the

Executive Branch has exclusive authority and absolute discretion to decide

whether to prosecute a case.” U.S. v. Nixon, 418 U.S. 683, 692 (1974). The

constitutional doctrine of separation of powers prevents the judicial branch

from bringing or ordering that charges be brought against individuals or

entities. See Clinton v. Jones, 520 U.S. 681 (1997) (providing “[t]he doctrine

provides   a      self-executing   safeguard   against   the   encroachment   or

aggrandizement of one of the three coequal branches of government at the

expense of another) (citing Buckley v. Valeo, 424 U.S. 1, 22 (1976)).

      To the extent Plaintiff requests the court order charges be brought

against Defendants, he has requested relief the court is without authority to

provide.

                     NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by November 8, 2019, along with any appropriate service

                                          7
documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



October 18, 2019                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       8
